Title: From James Madison to James Monroe, 1 August 1806
From: Madison, James
To: Monroe, James



Sir.
Department of State August 1st. 1806.

In my letter of 15th. May I transmitted you a statement of the misconduct of three British ships of War near the port of New York and particularly of the Frigate Leander, commmanded by Captain Whitby.  Mr. Merry has since shewn me a letter from Mr. Fox written before any official communication had been received by him respecting the conduct of Captain Whitby, in which, referring to the sensation it had produced in the public mind here, & Mr. Merry is desired to assure the Government that the proceedings of Captain Whitby would be investigated in a spirit calculated to do justice to our complaints and to cherish the subsisting harmony.  To enlighten this enquiry the inclosed papers lately sent to me from Mr. Hill, the Consul for Havana will be of material use by exhibiting proof of a disposition and temper in Captain Whitby indulging in multiplied insults and injuries, which if they could be attributed to his government, must have had a very disagreeable operation upon the relations of the two Countries.  I have &c.

James Madison

